Citation Nr: 0635392	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  96-48 936A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. What evaluation is warranted for a gastrointestinal 
condition with bipolar affective disorder, from October 10, 
1995 to October 27, 2004? 

2.  What evaluation is warranted for a gastrointestinal (GI) 
condition with bipolar affective disorder, from October 28, 
2004 to June 26, 2005?

3.  What evaluation is warranted for a gastrointestinal 
condition with bipolar affective disorder, from June 27, 
2005? 




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a rating in excess of 10 percent 
disabling for a psychophysiological GI reaction.  

In March 1999, September 2003 and July 2005, the Board 
remanded the veteran's appeal for further evidentiary 
development.  At those times the disorder was classified as a 
psychophysiological gastrointestinal reaction.  In a January 
2006 rating action the RO reclassified the disorder as a 
gastrointestinal (GI) condition with bipolar affective 
disorder .  Further, in January 2006, the RO granted a 50 
percent for the disorder effective from October 10, 1995; and 
a 70 percent rating effective from October 28, 2004, the date 
of a VA examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...." AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 


FINDINGS OF FACT

1.  For the period from October 10, 1995, through November 6, 
1996, psychoneurotic symptoms related to the veteran's 
psychophysiological gastrointestinal reaction were not 
manifested by more than a considerable impairment in his 
ability to establish and maintain effective or favorable 
relationships, and his reliability, flexibility and 
efficiency levels were not so reduced as to result in more 
than considerable industrial impairment.

2.  For the period from November 7, 1996, through October 27, 
2004, the veteran's GI condition with bipolar affective 
disorder was not manifested by occupational and social 
impairment with deficiencies in most areas.

3.  From October 28, 2004 to June 26, 2005, the veteran's GI 
condition with bipolar affective disorder was not manifested 
by total occupational and social impairment.

4.  Since June 27, 2005, the veteran's GI condition with 
bipolar affective disorder has been manifested by total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from October 10, 1995, through October 27, 
2004, the veteran's GI condition with a bipolar affective 
disorder, formerly classified as a psychophysiological 
gastrointestinal reaction, did not meet the schedular 
criteria for a rating in excess of 50 percent.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.132, Diagnostic Codes (Code) 9400, 9502 (1996); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Code 9432 
(2005).

2.  For the period from October 28, 2004 to June 26, 2005, 
the veteran's GI condition with bipolar affective disorder 
did not meet the schedular criteria for a rating in excess of 
70 percent rating.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Code 9432.

3.  Since June 27, 2005, the veteran's GI condition with 
bipolar affective disorder has met the schedular criteria for 
a 100 percent disability rating.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Code 9432.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004, amongst 
other documents considered by the Board, generally fulfills 
the provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice addressing the type of evidence necessary 
to establish an effective date for the disability claimed.  
The claim was readjudicated in a January 2006 supplemental 
statement of the case. 

It is premature to address whether the failure to provide 
notice of the type of evidence necessary to establish an 
effective date was prejudicial until the RO has an 
opportunity to initially assign an effective date 
implementing the decision rendered below.  If the appellant 
disagrees with the effective date assigned he may file an 
appeal, and the Board at that time would address whether he 
was prejudiced.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the GI 
condition with bipolar affective disorder, and finds nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Prior to November 7, 1996, the veteran's disorder was rated 
as a psychoneurotic disorder, based on a finding that a 
generalized anxiety disorder was the primary component, and 
that gastrointestinal complaints were a somatic manifestation 
of this anxiety disorder.  The veteran's disorder was 
accordingly evaluated under 38 C.F.R. § 4.132, Codes 9400, 
9502 effective prior to November 7, 1996.  

Prior to November 7, 1996, a 50 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132.

A 70 percent rating was warranted when the claimant's ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment.  Id.

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment.  Id.

Effective November 7, 1996, amendments were made to the 
criteria used in rating mental disorders.  As a 
psychophysiological gastrointestinal disorder is no longer a 
recognized diagnosis by the psychiatric community, and as the 
veteran has been diagnosed with a concomitant bipolar 
disorder, for the period beginning November 7, 1996, the 
provisions of 38 C.F.R. § 4.130, Code 9432 are controlling.

Under the new criteria a 50 percent evaluation is assigned 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned in cases of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply only the old criteria to the pre-
November 7, 1996, time period.  The new criteria are only 
applicable for the period on and after November 7, 1996.

The Global Assessment of Functioning (GAF) Scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Richard v. 
Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.) (DSM-IV) p. 32. GAF scores ranging 
between 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Background

The veteran and his representative allege, in substance, that 
the claimant's service connected GI condition with bipolar 
affective disorder has become worse over time and thus 
warrants an increased rating. It is requested that the 
veteran be afforded the benefit of the doubt.

Given the extensive history and conflicting medical opinions 
found in the claim files, the Board finds that a detailed 
discussion of the history of this case is required.

An August 1979 rating decision granted entitlement to service 
connection for a psychophysiological GI reaction and assigned 
a 10 percent evaluation.  A psychophysiological GI reaction 
was diagnosed following June 1979 and May 1980 VA 
examinations. 

At a September 1989 VA examination the appellant was 
diagnosed with a generalized anxiety disorder. 

The veteran was hospitalized at the Truman VA Medical Center 
in September 1995.  The current claim was filed thereafter in 
October 1995.  During that hospitalization he was diagnosed 
with a bipolar affective disorder, depressed.  The Global 
Assessment of Functioning (GAF) score assigned was 50.  

At a December 1995 VA examination the examiner noted that the 
veteran was adequately dressed. He had some difficulty 
relating to the examiner.  There was some blinking of the 
eyes, halting speech, fidgeting, and some tic behavior.  His 
affect was blunted and mood euthymic.  He denied suicidal or 
homicidal ideation, delusions, hallucinations, and paranoid 
thought.  He did describe some racing thoughts at times in 
the past as well as inappropriate spending of money, and 
manic and depressive episodes.  

The examiner noted a significant history of what appeared to 
be a bipolar disorder, and opined that it was difficult to 
ascertain whether this was part of the service connected 
psychophysiological GI reaction.  The diagnosis offered was a 
mixed type bipolar affective disorder. The examiner opined 
that without further testing he was unable to ascertain 
whether the veteran's bipolar affective disorder as part of 
his service connected psychophysiological GI reaction.

In an April 1996 addendum, the same VA examiner opined as 
follows:

It should be noted that certainly 
patients with affective type difficulties 
and/or depressive symptoms at times may 
have somatic type complaints. Therefore, 
certainly the possibility of the 
patient's psychophysiological 
gastrointestinal disorder being related 
to his affective disorder is certainly 
possible. At this present time, my 
conclusion would be that it is related. 
Still, whether one can make an absolute 
certainty how closely these are related 
is difficult.

An August 1996 private psychological evaluation diagnosed a 
bipolar disorder, post-traumatic stress disorder (PTSD), rule 
out dementia, and an anxiety disorder.  A GAF score of 40 was 
assigned. 

At a February 2000 VA examination the examiner failed to 
address the relationship, if any, between current diagnosed 
psychiatric disorders and the previously diagnosed 
psychophysiological GI reaction.  The diagnoses were alcohol 
dependence, in early remission; mood disorder due to alcohol 
dependence, by history; an anxiety disorder, not otherwise 
specified; dysthymia; and PTSD.  A GAF score of 50 was 
assigned. 

At an October 2004 VA examination the examiner diagnosed 
major depression, and a dependent personality.  A GAF score 
of 50 was assigned because of recurrent suicidal ideation 
when depressed, as well as recurrent depression that impaired 
him socially and recreationally.  As to the relationship 
between the service-connected psychophysiological GI reaction 
and other non service connected psychiatric disorders, the 
examiner opined that:

the veteran's psychiatric impairment is 
solely and primarily a depression 
recurrent of a major type. I find no 
evidence of a psychophysiological 
gastrointestinal disorder. The types of 
employment activities that would be 
limited by the veteran's 
psychophysiological gastrointestinal 
reaction are none as I do not find that 
to be an accurate diagnosis. I feel that 
with his recurrent major depression [he] 
is handicapped in a minor occupational 
way. However, this should be taken into 
consideration only when he is assessed 
for depression, not when he is assessed 
for neurotic stomach as I don't feel that 
this term has any meaning any longer and 
that psychophysiological gastrointestinal 
disorder has little or no meaning.

Records obtained from the Social Security Administration 
(SSA) generated in connection with the veteran's June 2002 
award of disability benefits reported that his primary 
diagnosis was a bi-polar affective disorder, the secondary 
disorder was degenerative disc disease.  He also was 
diagnosed with an anxiety disorder.  

Two letters dated June 2005 were received.  The earliest was 
dated on June 27, 2005 from Suzanne King, M.D., a 
psychiatrist who noted that the veteran was under her care 
for his chronic mental illness and was unemployable.  The 
second letter from Joann Mace, M.D., of Capital Region 
Rehabilitation Services.  She noted the veteran's inability 
to be gainfully employed due to his low back disorder, 
associated chronic pain; a bipolar disorder; anxiety; and 
depression.

At an October 2005 VA examination, a panel of VA examiners 
reviewed the claims folder and examined the veteran.  It was 
determined that it was more likely than not that the 
veteran's anxiety, manifested as a "psychophysiological 
gastrointestinal reaction," contributed to a probable, but 
undiagnosed bipolar disorder back in 1979. The panel noted 
that this disorder frequently presents initially with 
depression/anxiety. The panel concluded that the veteran's 
chronic anxiety with stomach pain was likely a precursor and 
early manifestation of his bipolar affective disorder.  It 
was opined that the bipolar affective disorder, mixed anxious 
and depressed type; and panic attacks affected the GI 
condition.

During the VA examination, the veteran demonstrated fidgeting 
in the chair, stammering speech, diaphoresis, hand tremors, 
and facial flushing. He reported interrupted sleep with not 
more than four hours/night.  He reported continuing to 
experience abdominal pain and intermittent chest 
discomfort/pain.  He reported progressively worsening 
physical and emotional health since 1979, resulting in 
surgeries and psychiatric hospitalizations, culminating in 
being declared unemployable and disabled since 2001.  Prior 
to being found unemployed the veteran stated that he worked 
15 years as a firefighter and 6 years as a postal clerk.  He 
reported having interrupted service due to both physical and 
mental health issues.  The panel noted the private medical 
statements in the claims file from  Drs. King and Mace which 
noted the veteran's inability to work due to chronic mental 
illness; back surgery and deterioration of discs 
respectively.  Although finding the veteran unemployable, 
these reports suggested that his unemployability was 
primarily due to a low back disorder.

Prior to the mental status examination the veteran stated 
that he had no friends.  He did associate with his girlfriend 
of 6 years.  He previously had been married for 11 years and 
had been divorced for 7 years.  He had one child who was 18 
years old.

Mental status examination revealed no impairment of thought 
process or communication.  The veteran denied delusions or 
hallucinations, and suicidality/homicidality.  He reported 
experiencing panic attacks up to twice/week, and he avoided 
people to help control outbursts.  Personal hygiene and 
activities of daily living were adequate.  The veteran was 
oriented to person, place, and time.  He reported trouble 
retaining information such as phone numbers and people's 
names.  The veteran's speech pattern was goal directed.  The 
diagnoses were psychological factors affecting GI condition; 
bipolar affective disorder, mixed anxious and depressed type; 
and panic attacks.  A GAF score of 45 was assigned because of 
his impaired functioning leading to unemployability, lack of 
socialization, chronic anxiety and depression, continued 
somatic complaints, insomnia, and panic attacks twice a week. 

Analysis

The veteran's primary disorder is a psychiatric disorder even 
though some manifestations have included somatic 
gastrointestinal symptoms.  Hence, the Board concludes, as 
has the RO, that the disorder effective November 7, 1996 is 
most appropriately rated as a GI condition with a bipolar 
affective disorder, based on rating criteria delineated 
above. 

A careful review of the claim files shows that prior to 
November 7, 1996, the previously diagnosed 
psychophysiological gastrointestinal reaction was manifested 
by not more than a considerable impairment in the ability to 
establish or maintain effective or favorable relationships.  
His occupational and social functioning was impaired with 
reduced reliability and productivity due to a blunted affect, 
racing thoughts, and manic and depressive episodes.  The 
appellant, however, prior to November 7, 1996, did not show a 
severe impairment in his ability to establish and maintain 
effective or favorable relationships with people.  Further, 
the clinical evidence discussed above and dating prior to 
November 7, 1996, does not show that his psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe impairment in his ability to obtain and retain 
employment

For the period beginning November 7, 1996 to October 27, 
2004, the clinical record reveals that the appellant was 
diagnosed with alcohol dependence, a mood disorder secondary 
to alcohol dependence, and an anxiety disorder.  The record, 
however, does not show signs of suicidal ideation, or 
obsessional rituals which interfere with routine activities.  
His speech was not described as illogical, obscure, or 
irrelevant; nor was near-continuous panic or depression 
diagnosed.  There is no evidence of impaired impulse control, 
to include unprovoked irritability with periods of violence, 
spatial disorientation, or a neglect of personal appearance 
and hygiene.  Hence, the Board finds that prior to October 
28, 2004, an evaluation in excess of 50 percent is not in 
order.

Beginning on October 28, 2004, however, the appellant's 
psychiatric disorder is clinically shown to begin to increase 
in severity, particularly in light of his increased 
complaints pertaining to suicidal ideation.  Moreover, while 
it is arguable that private examiners considered non service 
connected disorders, to include a significant nonservice 
connected back disorder in finding the appellant 
unemployable, after resolving reasonable doubt in the 
appellant's favor, it is evident that effective June 27, 
2005, the date of Dr. King's letter, the veteran's disorder 
was productive of total occupational impairment.  This 
finding is reinforced when the June 2005 letter is considered 
in light of the results of an October 2005 VA examination.

Therefore, for the period prior to October 28, 2004, the 
Board holds that a 50 percent evaluation is warranted for the 
appellant's disorder; that for the period beginning October 
28, 2004, a 70 percent evaluation is in order; and that 
beginning June 27, 2005, a 100 percent schedular evaluation 
is in order.  


ORDER

An evaluation in excess of 50 percent for a GI condition with 
bipolar disorder from October 10, 1995 through October 27, 
2004, is denied.



An evaluation in excess of 70 percent for a GI condition with 
bipolar disorder from October 28, 2004 to June 26, 2005, is 
denied.

A 100 percent evaluation for a GI condition with a bipolar 
disorder is granted effective June 27, 2005, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


